Citation Nr: 1446515	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  11-15 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to January 1969.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in San Juan, the Commonwealth of Puerto Rico.  Spanish documents located throughout the file have been translated into English. 

The Board notes that additional evidence has been associated with the claims file following the issuance of the June 2013 Supplemental Statement of the Case.  However, in an August 2014 statement the Veteran waived AOJ consideration of such evidence.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such evidence.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDING OF FACT

The Veteran's diabetes mellitus is managed by insulin and a restricted diet; however, his diabetes mellitus does not require regulation of activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus, type II, have not been met at any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pursuant to the rating criteria for the endocrine system, the Veteran's service-connected diabetes mellitus is rated at 20 percent disabling under Diagnostic Code 7913.  A 20 percent evaluation is warranted when insulin and a restricted diet, or; an oral hypoglycemic agent and a restricted diet is required.  38 C.F.R. § 4.119 (2013).

Important for this case, a 40 percent rating is assigned when insulin, a restricted diet, and regulation of activities are required.  Id.

A 60 percent evaluation is warranted when diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.

A 100 percent rating is warranted when diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  38 C.F.R. § 4.119, Note (1) (2013).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.

At an April 2010 VA examination the Veteran denied ketoacidosis or hypoglycemic reactions.  He denied hospitalizations for ketoacidosis or hypoglycemic reactions.  It was noted that he was on a restricted diet.  He denied any restriction of activities on account of his diabetes.  The VA examiner indicated that the Veteran was on an oral hypoglycemic and insulin.  Neurological testing reflected no electrodiagnositic evidence of peripheral neuropathy.  The Veteran was diagnosed with diabetes mellitus type 2 uncontrolled, on insulin treatment. 

The Veteran underwent another VA examination in March 2012.  The examination report reflects that the Veteran was prescribed an oral hypoglycemic agent and insulin injections more than once per day.  It was noted that the Veteran does not require regulation of activities as part of the medical management of his diabetes mellitus.  No hospitalizations for episodes of ketoacidosis or hypoglycemic reactions were reported.  The VA examiner diagnosed erectile dysfunction related to the Veteran's diabetes mellitus.  Moreover, it was noted that the Veteran's diabetes mellitus had permanently aggravated the Veteran's hypertension.  No other complications related to his diabetes mellitus were noted. 

The Veteran has consistently been prescribed an oral hypoglycemic agent and insulin to control his blood sugar levels.  The Veteran additionally self-reported at both of his VA examinations that he does not require regulation of activities as part of the medical management of his diabetes mellitus, providing factual evidence against this own claim.  In fact, a March 2010 VA treatment record, located in the Veteran's Virtual record, reflects that the Veteran exercises.  Based on this evidence, the Board finds that this evidence does not sufficiently establish that the Veteran's diabetes mellitus results in regulation of activities, which is a necessary criterion for assigning any of the higher ratings indicated under DC 7913.

The Board recognizes that under Note (1) to Diagnostic Code 7913, the rater is to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent rating.  The Veteran is currently service connected for hypertension (10 percent) and erectile dysfunction (noncompensable) related to his diabetes mellitus.  See June 2013 Decision Review Officer (DRO) Rating Decision.  Significantly, the Veteran has not appealed the ratings assigned for his hypertension or erectile dysfunction.  Thus, evaluations of such residuals are not for appellate consideration at this time.  No other complications related to his diabetes have been diagnosed. 

Absent evidence that the Veteran's service-connected diabetes mellitus requires regulation of activities, the Board finds that the criteria for a rating greater than 20 have not been met.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).

With respect to the Veteran's increased rating claim, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran is already receiving TDIU (a total 100 percent rating) since June 2011. 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

With respect to his claim, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in April 2010 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

With respect to his diabetes mellitus, he was afforded VA examinations in April 2010 and March 2012.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since the most recent examination.  

The Board finds the above examinations to be thorough and adequate upon which to base decisions with regard to the Veteran's claim.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his disability under the applicable rating criteria.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A rating in excess of 20 percent for diabetes mellitus, type II, is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


